         Case 6:20-cv-00261-ADA Document 16 Filed 03/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                     DIVISION


IN RE                                            §
BVS CONSTRUCTION, INC.,                          §
            Debtor,                              §
                                                 §
BVS CONSTRUCTION INC.,                           §
            Appellant,                           §       6:20-CV-00261-ADA
                                                 §       Bankruptcy No. 19-60004-RBK
v.                                               §
                                                 §
PROSPERITY BANK,                                 §
            Appellee.                            §

                  ORDER AFFIRMING BANKRUPTCY COURT ORDER

       Before the Court is the above-styled and numbered bankruptcy appeal. The Court has

carefully considered the record and the briefs of the parties. The Court is persuaded by the

analysis Chief United States Bankruptcy Judge King made on the record related to the Order

Overruling Objection to Claims (Bankruptcy Docket No. 254). The Court concludes that the

bankruptcy court’s findings of fact are not clearly erroneous.

       IT IS THEREFORE ORDERED that the Bankruptcy Court's Order Confirming

Debtors' Plan is AFFIRMED. It is further ORDERED that this appeal is hereby DISMISSED.



SIGNED this 29th day of March, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
